            Case 2:18-cr-00400-JAD-EJY Document 57 Filed 10/15/20 Page 1 of 4


1    THOMAS A. ERICSSON, ESQ.
     Nevada Bar No. 4982
2    Oronoz & Ericsson, LLC
     1050 Indigo Drive, Suite 120
3    Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
4    Facsimile: (702) 522-1542
     tom@oronozlawyers.com
5    Attorney for Javier Lugo Leyva
6
                                   UNITED STATES DISTRICT COURT
7
                                       DISTRICT OF NEVADA
8

9
                                                            CASE NO.:     2:18-cr-400-JAD-EJY-2
      UNITED STATES OF AMERICA,
10
                      Plaintiff,                            STIPULATION TO CONTINUE
11                                                          SENTENCING
      vs.
12                                                          (SIXTH REQUEST)
      JAVIER LUGO LEYVA, aka JOSE JULIAN
13    CORDOVA OBRADOR, aka PEDRO
      CASTRO-MEDINA,
14
                      Defendant.
15

16           IT IS HEREBY STIPULATED AND AGREED, by Defendant Javier Lugo Leyva, by
17   and through his attorney, Thomas A. Ericsson, Esq., and the United States of America, by and
18   through Nicholas A. Trutanich, United States Attorney, and Kevin Schiff, Assistant United
19   States Attorney, that the sentencing hearing currently scheduled for October 19, 2020, at the
20   hour of 11:00 a.m., be vacated and continued for at least ninety (90) days to a date and time
21   that is convenient to this Honorable Court.
22           The request for a continuance is based upon the following:
23
        1. Due to the national health crisis because of COVID-19, the parties request that the
24         sentencing in this case be continued. Defense Counsel’s firm has a very high-risk
           employee, and Defense Counsel is trying to minimize contact with public spaces at
25         this time.

26      2. Mr. Leyva is in custody and will be serving a minimum of a ten (10) year sentence.
           Mr. Leyva will not be prejudiced by the continuance.
27

28

                                                   Page 1
         Case 2:18-cr-00400-JAD-EJY Document 57 Filed 10/15/20 Page 2 of 4


        3. Counsel for Mr. Leyva has spoken with AUSA Kevin Schiff, and the Government
1          agrees to the continuance.
2
        4. The additional time requested by this Stipulation to Continue Sentencing is reasonable
3          pursuant to Fed.R.Crim.P. Rule 32(b)(2), which states that the “court may, for good
           cause, change any time limits prescribed in this rule.”
4
        5. The additional time requested herein is not sought for the purposes of undue delay.
5

6       6. Additionally, denial of this request for a continuance could result in a miscarriage of
           justice.
7

8    DATED: October 15, 2020

9    Respectfully submitted,

10
     /s/ Thomas A. Ericsson       .              /s/ Kevin Schiff
11   Thomas A. Ericsson, Esq.                    Kevin Schiff, Esq.
     Oronoz & Ericsson, LLC                      Assistant United States Attorney
12   1050 Indigo Dr., Suite 120                  District of Nevada
     Las Vegas, Nevada 89145                     501 Las Vegas Blvd. South, Suite 1100
13   Attorney for Defendant Leyva                Las Vegas, Nevada, 89101
14                                               Attorney for the United States of America

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                Page 2
            Case 2:18-cr-00400-JAD-EJY Document 57 Filed 10/15/20 Page 3 of 4


1
                                   UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4
      UNITED STATES OF AMERICA,                           CASE NO.:     2:18-cr-400-JAD-EJY-2
5
                      Plaintiff,
6                                                         FINDINGS OF FACT, CONCLUSIONS
      vs.                                                 OF LAW, AND ORDER
7
      JAVIER LUGO LEYVA, aka JOSE JULIAN
8     CORDOVA OBRADOR, aka PEDRO
      CASTRO-MEDINA,
9
                       Defendant.
10

11
                                         FINDINGS OF FACT
12
              Based on the pending Stipulation of counsel, and good cause appearing therefore, the
13
     Court finds:
14

15      1. Due to the national health crisis because of COVID-19, the parties request that the
           sentencing in this case be continued. Defense Counsel’s firm has a very high-risk
16         employee, and Defense Counsel is trying to minimize contact with public spaces at
           this time.
17
        2. Mr. Leyva is in custody and will be serving a minimum of a ten (10) year sentence.
18         Mr. Leyva will not be prejudiced by the continuance.
19
        3. Counsel for Mr. Leyva has spoken with AUSA Kevin Schiff, and the Government
20         agrees to the continuance.

21      4. The additional time requested by this Stipulation to Continue Sentencing is reasonable
           pursuant to Fed.R.Crim.P. Rule 32(b)(2), which states that the “court may, for good
22         cause, change any time limits prescribed in this rule.”
23
        5. The additional time requested herein is not sought for the purposes of undue delay.
24
        6. Additionally, denial of this request for a continuance could result in a miscarriage of
25         justice.
26

27

28

                                                 Page 3
          Case 2:18-cr-00400-JAD-EJY Document 57 Filed 10/15/20 Page 4 of 4


                                       CONCLUSIONS OF LAW
1

2           The ends of justice served by granting said continuance outweigh the best interests of

3    the public in proceeding with the sentencing hearing as scheduled, since the failure to grant

4    said continuance would be likely to result in a miscarriage of justice, would deny the defendant
5    the opportunity to appear for his sentencing hearing, taking into account the exercise of due
6
     diligence.
7
                                                ORDER
8
            IT IS THEREFORE ORDERED that the Sentencing date in this matter scheduled for
9

10   October 19, 2020, be vacated and continued to January 25, 2021, at 2:00 p.m.

11          Dated: October 15, 2020
12

13

14
                                                              ________________________________
15                                                            UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26

27

28

                                                  Page 4
